Citation Nr: 0635103	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  05-08 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than June 23, 2003, 
for the grant of service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from November 1970 to October 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision (mailed in 
November 2004) of the above Department of Veterans Affairs 
(VA) Regional Office (RO).

In July 2006, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript is associated with the claims file.  


FINDINGS OF FACT

1.  In March 2002, the RO denied service connection for PTSD 
on the basis that, although the veteran had a diagnosis of 
PTSD, he could not provide sufficient information regarding a 
verifiable in-service stressor, and participation in combat 
had not been otherwise conceded.  The veteran did not appeal 
that decision, and, therefore, it became final.  

2.  An informal communication requesting to reopen the claim 
for service connection for PTSD was received by the RO on 
June 23, 2003.  

3.  After evidentiary development, the RO, by rating action 
in November 2003, granted service connection for PTSD, and 
assigned a 50 percent disability rating, effective June 23, 
2003, the date the claim to reopen the claim for PTSD was 
filed.  In March 2004, the RO increased the veteran's 
disability evaluation for service-connected PTSD to 70 
percent, effective retroactively to June 23, 2003.  

4.  There was no informal claim, formal claim, or written 
intent to file a claim to reopen the previously denied claim 
for service connection for PTSD received by the RO prior to 
June 23, 2003.

5.  The veteran's participation in combat was not 
established, and thus, entitlement to service connection for 
PTSD was not established, until after the veteran's claim to 
reopen the claim for PTSD was received in June 2003.  


CONCLUSION OF LAW

The criteria for an effective date earlier than June 23, 
2003, for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.400, 4.129, Diagnostic Code 9411 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
or her possession that pertains to the claim, in accordance 
with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided 
to a claimant before the initial unfavorable RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
Mayfield v. Nicholson, 444 F.3d 1328 (2006).

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions in Pelegrini and 
Mayfield, the Board finds that the requirements of the VCAA 
have been satisfied in this matter, as discussed below.

In February 2004, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his claim 
and its duty to assist him in substantiating his claim under 
the VCAA.  The February 2004 letter informed the veteran that 
VA would obtain all relevant evidence in the custody of a 
Federal department or agency, including VA, the service 
department, Social Security, and other pertinent agencies.  
He was advised that it was his responsibility to let the RO 
know if there was any other evidence or information that he 
thought would support his claim, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also advised that he should send 
information describing the additional evidence or the 
evidence itself.  This effectively informed him that he 
should provide any evidence in his possession that pertains 
to his claim for an earlier effective date.  

The Board notes that the February 2004 letter did not inform 
the veteran of the evidence needed to establish entitlement 
to an earlier effective date; however, the Board finds the 
veteran has not been prejudiced by that omission, for the 
following reasons.  In June 2006, the RO sent the veteran a 
letter informing him of how effective dates and disability 
ratings are assigned.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  The June 2006 letter specifically informed the 
veteran that effective dates are generally based upon the 
date the RO receives the claim or when the evidence shows a 
level of disability that supports a certain rating under the 
Rating Schedule.  

Although the veteran was not given complete notification of 
the VCAA requirements until after the initial RO decision, he 
has not been prejudiced thereby.  The Board finds that any 
defect with respect to the content and/or timing of the VCAA 
notice requirements was harmless error.  The content of the 
February 2004 and June 2006 letters provided to the veteran 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist, and he was provided an opportunity to submit 
additional evidence at that time.  Following the February 
2004 VCAA letter, the February 2005 Statement of the Case 
(SOC) was issued, which provided the veteran with an 
additional 60 days to submit additional evidence.  Thus, the 
Board finds that the actions taken by VA have essentially 
cured the error in the content and timing of the notice.  
Further, we find that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  In this context, the Board 
notes the veteran was given an opportunity to submit 
additional evidence and provide testimony, with his 
representative, before the undersigned VLJ at his July 2006 
Travel Board hearing.  

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Accordingly, we find that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).


II.  Facts and Analysis

By way of factual and procedural background, the Board notes 
the veteran initially submitted a claim for service 
connection for PTSD in February 2000.  At that time, he was 
receiving treatment at the VA Medical Center (VAMC) in 
Coatesville, PA, and had been diagnosed with PTSD.  See VA 
treatment records dated October 1999 to September 2000.  The 
veteran's diagnosis was reiterated at a June 2000 VA 
examination, but his reported in-service stressors had not 
yet been verified, and participation in combat had not 
otherwise been established.  The veteran reported that, while 
serving on the USS Enterprise from February 1971 to October 
1972, he had witnessed a friend being sucked into the jet 
engine of a plane that was about to take off.  He also 
reported that he experienced numerous aircraft accidents as 
he was a part of the EMT crash crew and fire team that was 
responsible for cleaning up body parts after men were killed.  

In August 2001, the RO attempted to verify the veteran's 
reported stressors with JSRRC, the U.S. Army and Joint 
Services Records Research Center (formerly known as the U.S. 
Armed Services Center for Unit Records Research).  However, 
the JSRRC responded that command histories for the USS 
Enterprise did not document the veteran's reported stressors 
and that, in order for the ship's deck logs to be researched, 
the veteran had to provide a two-month time period in which 
the reported incidents occurred.  The veteran was unable to 
provide a two-month time period as requested by the JSRRC, 
and his claim was subsequently denied in a March 2002 rating 
decision, of which he was notified by letter from the RO.  

The veteran was not heard from by the RO until June 2003, 
when he submitted a request to reopen his claim for service 
connection for PTSD, providing an address in San Francisco, 
CA.  His PTSD diagnosis was then continued following VA 
examination in November 2003, and Internet research revealed 
that the veteran was aboard the USS Enterprise when the 
carrier was engaged in combat missions off the coast of 
Vietnam.  Based upon the foregoing, service connection for 
PTSD was established in November 2003 under 38 C.F.R. 
§ 4.129, Diagnostic Code (DC) 9411, and the RO assigned a 50 
percent disability rating, effective June 23, 2003, the date 
on which the RO had received the veteran's reopened claim for 
service connection for PTSD. 

In March 2004, the RO increased the veteran's disability 
evaluation for service-connected PTSD to 70 percent based on 
evidence showing the veteran had moderate to severe symptoms 
with a Global Assessment Functioning (GAF) score of 45-50, 
indicating serious impairment in social, occupational, or 
school functioning.  The increased 70 percent evaluation was 
made effective from June 23, 2003.

The veteran asserts on appeal that the effective date for the 
award of service connection for PTSD, and the ensuing 
disability rating, should be from October 1999, when he first 
began receiving treatment for his mental disorder.  

The assignment of effective dates is governed by 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400.  Because service connection for 
PTSD was established based upon new and material evidence 
received after a prior, final decision, i.e., the March 2002 
rating decision, this claim is governed by the criteria 
pertinent to effective dates for reopened claims.  The 
statute and regulation provide that, except as otherwise 
provided, the effective date of an evaluation and award of 
compensation based on a claim reopened after final 
disallowance will be the date of receipt for the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(q)(1)(ii), (r).  

The "date of the claim" means the date of the application 
based upon which benefits are awarded, not the original claim 
for service connection.  See Sears v. Principi, 16 Vet. App. 
244, 246-47 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003).  
In this context, it should be noted that the provisions of 38 
U.S.C.A. § 5110 also refer to the date an application is 
received.  While the term "application" is not defined in 
the statute, the regulations use the terms "claim" and 
"application" interchangeably, and they are defined broadly 
to include "a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p), 
3.155; Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  
In this case, service connection was ultimately granted based 
on the veteran's request to reopen his claim for PTSD 
received on June 23, 2003.  Based upon a complete review of 
the evidentiary record, the Board finds that June 23, 2003, 
is the earliest effective date assignable for the grant of 
service connection for PTSD.

As noted, the veteran contends the effective date should be 
from October 21, 1999, the date he first began receiving 
treatment at the Coatesville VAMC.  Essentially, the veteran 
asserts that, because of his medical condition and mental 
state, he was unable to continue with the appeals process 
following the March 2002 rating decision and that, as a 
result, he let the 12-month appeal period lapse.  See July 
2006 Travel Board transcript.  The veteran also testified 
that he never received notice of the March 2002 rating 
decision, because he was homeless and did not have a 
residence.  He further testified that he moved to California 
in August 2002, and sought help from a veterans service 
organization representative who told him that his claim had 
been denied in March 2002 and assisted him with filing his 
request to reopen the claim for service connection for PTSD 
in June 2003.  He acknowledged that he did not provide the RO 
with a change of address when he moved to California, until 
he filed the reopened claim.  The veteran also testified that 
he currently receives benefits from the Social Security 
Administration (SSA) for PTSD, and that his mother has been 
the payee for those benefits.  

With respect to the veteran's assertion that he did not 
receive notice of the March 2002 rating decision, review of 
the record reveals the March 2002 rating decision was sent to 
the address current in 2002, which the veteran provided in 
his March 2000 formal claim for service connection for PTSD, 
and to which an August 2001 VCAA letter was sent.  In 
addition, the March 2002 rating decision was not returned by 
the U.S. Postal Service as undeliverable, and there is no 
evidence to the contrary that the notice was not properly 
mailed.  Thus, the presumption of regularity as to RO 
notification procedures is not rebutted, and it must be 
presumed that the veteran received the March 2002 notice.  
See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994), appeal 
dismissed, 53 F.3d 347 (Fed. Cir. 1995).  As a result, the 
March 2002 rating decision is final in the absence of clear 
and unmistakable error.  See 38 U.S.C.A. §§ 7105(c), 5109A; 
38 C.F.R. §§ 3.104(a), 3.105(a), 20.1103.  Clear and 
unmistakable error has not been asserted or shown in this 
case, and therefore an effective date earlier than March 2002 
is legally precluded.

In making the above determination, the Board notes with 
sympathy the veteran's contention that he was unable to 
complete the appeals process because he was mentally 
incompetent.  In this context, the Board again notes he 
testified that, during the time period when he was waiting 
for VA benefits to be granted, he was awarded SSA benefits 
for PTSD and his mother was the payee for those benefits.  
The Board notes that records from SSA are not included in the 
record; however, the Board finds no prejudice to the veteran 
for this omission for the following reasons.  Despite the 
veteran's ongoing treatment for PTSD and SSA's determination 
that the veteran needed a payee to receive benefits, review 
of the record reveals that VA physicians have consistently 
deemed the veteran competent to handle his own funds.  See 
November 1999 VA treatment record; see also VA examination 
reports dated June 2000 and November 2003.  In addition, 
while SSA records may show the veteran was suffering an 
occupational and social impairment due to PTSD, they will not 
assist the veteran in establishing that an earlier effective 
date is warranted because, as discussed below, entitlement to 
service connection for PTSD was not established until after 
his claim to reopen was received.  

After the March 2002 rating decision, the veteran did not 
file a claim to reopen his claim for service connection for 
PTSD until June 23, 2003.  Therefore, the earliest possible 
effective date for the veteran's claim is the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  See 38 C.F.R. § 3.400(q)(1)(ii), (r).  In order for 
service connection to be awarded for PTSD, three elements 
must be present: (1) a current medical diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125(a) (2005); (2) medical 
evidence of a causal nexus between current symptomatology and 
a claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997).  In this context, the Board notes that, at the 
time of the June 2003 claim, the veteran had been diagnosed 
with PTSD, but his participation in combat was not 
established until after his June 2003 claim to reopen had 
been received by the RO.  As noted above, the veteran's 
participation in combat was accepted after the RO obtained 
Internet research which revealed the veteran was aboard the 
USS Enterprise during combat missions off the Vietnam coast.  
Again, this information was not obtained until after the 
veteran filed his claim to reopen the claim for PTSD.  
Therefore, the earliest possible effective date for the grant 
of service connection for PTSD is June 23, 2003, the date of 
receipt of the claim.  38 C.F.R. § 3.400(q)(1)(ii), (r).  

The Board appreciates the veteran's forthright testimony at 
his Travel Board hearing and, consistent with his request 
therein, views with compassion his account of his 
difficulties during the 2002-2003 time period.  However, 
neither he, nor his representative, nor his family notified 
the RO of his change of address when he moved to San 
Francisco, and the fact remains that he missed the one-year 
deadline to appeal the March 2002 rating decision, by three 
months.  The law is clear that effective dates for reopened 
claims can be no earlier than the date entitlement arose or 
the date the claim requesting the benefit on appeal was 
received by the RO.  See 38 C.F.R. § 3.400(q)(1)(ii), (r).  
In this case, the veteran's request to reopen was received in 
June 2003, and entitlement to service connection for PTSD was 
not established until the completion of evidentiary 
development thereafter.  

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the evidence is 
against the grant of an effective date earlier than June 23, 
2003, for the grant of service connection for PTSD, and the 
benefit-of-the-doubt doctrine is not for application.  See 
Gilbert, 1 Vet. App. at 55.  


ORDER

Entitlement to an effective date earlier than June 23, 2003, 
for the grant of service connection for PTSD is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


